Loan No. 1010763

EXHIBIT 10.31
RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Commercial Real Estate Loan Administration
600 California Street, 17th Floor
San Francisco, California 94108
Attention: Precilla Cavan
Loan No. 1010763

--------------------------------------------------------------------------------



SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT
(Lease To Security Instrument)
NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.
THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT (“Agreement”) is made November 14, 2013, by and
between ECI FOUR GOLD STREET LLC a Delaware limited liability company (“Owner”
or “Landlord”), TIVO INC., a Delaware corporation (“Tenant”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Lender”).
R E C I T A L S
A.
Pursuant to the terms and provisions of a lease dated October 6, 1999, as
amended (“Lease”), Tenant holds a leasehold estate in and to a portion of the
property described on Exhibit A attached hereto and incorporated herein by this
reference (which property, together with all improvements now or hereafter
located on the property, is defined as the “Property”).

B.
Owner has executed a Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing (“Security Instrument”) securing, among
other things, a Promissory Note secured by Deed of Trust (“Note”) in the
principal sum of [Forty Million Three Hundred Thousand Dollars ($40,300,000)],
dated November 14, 2013, in favor of Lender, evidencing a loan in that amount
(“Loan”). The Security Instrument has been recorded prior to the date of this
Agreement or is to be recorded November 25, 2013 under Instrument No. 22456442.

C.
As a condition to making the Loan secured by the Security Instrument, Lender
requires that the Security Instrument be unconditionally and at all times remain
a lien on the Property, prior and superior to all the rights of Tenant under the
Lease and that the Tenant specifically and unconditionally subordinate the Lease
to the lien of the Security Instrument.

D.
Owner and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Tenant hereby agree for the benefit of Lender as follows:
1.
SUBORDINATION. Owner and Tenant hereby agree that:

1.1
Prior Lien. The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect


Page 1 of 1

--------------------------------------------------------------------------------

Loan No. 1010763

to any additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease on and subject to the terms and conditions of this
Agreement;
1.2
Subordination. Lender would not make the Loan without this agreement to
subordinate; and

1.3
Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Security
Instrument and shall supersede and cancel, but only insofar as would affect the
priority between the Security Instrument and the Lease, any prior agreements as
to such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender that:
1.4
Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part;

1.5
Subordination. Tenant intentionally and unconditionally subordinates all of
Tenant’s right, title and interest in and to the Property to the lien of the
Security Instrument and understands that in reliance upon, and in consideration
of, this subordination, specific loans and advances are being and will be made
by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this subordination.

2.
ASSIGNMENT. Tenant acknowledges and consents to the assignment of the Lease by
Landlord in favor of Lender.

3.
ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such times
as Lender is the Beneficiary under the Security Instrument:

3.1
Modification, Termination and Cancellation. Without Lender’s prior written
consent: (a) Tenant will not enter into any modification or amendment of the
Lease, (b) Tenant will not enter into an early termination or cancellation of
the Lease (in whole or in part), and Tenant will not make any payment to
Landlord in consideration of any such modification, amendment, termination or
cancellation of the Lease;

3.2
Notice of Default. Tenant will notify Lender in writing concurrently with any
notice given to Landlord of any default by Landlord under the Lease, and Tenant
agrees that Lender has the right (but not the obligation) to cure any breach or
default specified in such notice within the time periods set forth in the Lease
and Tenant will not pursue any remedies by reason of such default by Landlord if
Lender cures such default within the time period provided in the Lease for the
cure thereof by Landlord (or any longer cure period provided to Lender under the
Lease); provided, however, that if such default cannot with diligence be cured
by Lender within such period, the commencement of action by Lender within such
period to remedy the same shall be deemed sufficient so long as Lender pursues
such cure with diligence to completion;

3.3
No Advance Rents. Tenant will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease
with the understanding that the payment of any installments of Additional Rent,
including estimated payments of Operating Expenses made by Tenant pursuant to
the Lease shall not be deemed payments of advance rent; and

3.4
Assignment of Rents. Upon receipt by Tenant of written notice from Lender that
Lender has elected to terminate the license granted to Landlord to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Landlord is in default under the Loan
and/or the Security Instrument. Owner by its execution hereof authorizes Tenant
to accept notice from Lender and pay any amounts payable under the Lease
directly to Lender and waives all claims against Tenant for any such amounts so
paid at Lender’s direction. Tenant may conclusively rely on any written notice
provided to Tenant by Lender notwithstanding


Page 2 of 2

--------------------------------------------------------------------------------

Loan No. 1010763

any claims by Owner contesting the validity of any term or condition of such
notice, including, any default claimed by Lender, and Tenant shall have no duty
to inquire into the validity or circumstances underlying any such notice.
4.
ATTORNMENT. In the event of a foreclosure under the Security Instrument, or if
the interests of Owner shall be transferred to and/or owned by Lender for any
reason, Owner, Lender and Tenant agree for the benefit of Lender (including for
this purpose any transferee of Lender or any transferee of Landlord’s title in
and to the Property by Lender’s exercise of the remedy of sale by foreclosure
under the Security Instrument) as follows:

4.1
Payment of Rent. Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to, and in accordance with, the terms of the Lease for
the duration of the term of the Lease from and after Lender’s succeeding to
Landlord’s interest in the Lease;

4.2
Continuation of Performance. Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Landlord’s interest in the Lease and giving written
notice thereof to Tenant;

4.3
No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Landlord
under the Lease prior to Lender succeeding to Landlord’s interest in the Lease
(other than those matters for which Tenant has given to Lender written notice
and an opportunity to cure under Section 3.2 of this Agreement, and which
continue beyond the date of Lender's succession to ownership), nor for the
return of any sums which Tenant may have paid to Landlord under the Lease as and
for security deposits, advance rentals or otherwise, except to the extent that
such sums are actually delivered by Landlord to Lender; and

4.4
Subsequent Transfer. If Lender, by succeeding to the interest of Landlord under
the Lease, should become obligated to perform the covenants of Landlord
thereunder, then, upon any further transfer of Landlord’s interest by Lender,
all of such obligations arising after such further transfer shall terminate and
be released as to Lender.

5.
NON-DISTURBANCE. In the event of a foreclosure under the Security Instrument, or
if the interests of Owner shall be transferred to and/or owned by Lender for any
reason, so long as there shall then exist no material breach, default, or event
of default (beyond any applicable notice and cure period) on the part of Tenant
under the Lease, Lender agrees for itself and its successors and assigns that
the leasehold interest of Tenant under the Lease shall not be extinguished or
terminated by reason of such foreclosure, but rather the Lease shall continue in
full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease subject to the terms and provisions of the Lease (including the
obligation to disburse the Allowance referenced in the Second Amendment to Lease
Agreement dated May 15, 2009), except as modified by this Agreement; provided,
however, that Tenant and Lender agree that the following provisions of the Lease
(if any) shall not be binding on Lender: any option to purchase with respect to
the Property; any right of first refusal to purchase with respect to the
Property.

6.
MISCELLANEOUS.

6.1
Remedies Cumulative. All rights of Lender herein to collect rents on behalf of
Owner under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between Lender
and Owner or others.

6.2
Notices. All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the


Page 3 of 3

--------------------------------------------------------------------------------

Loan No. 1010763

result of a refusal to accept delivery shall be deemed receipt of such
communication. For purposes of notice, the address of the parties shall be:
Owner:
ECI Four Gold Street LLC
c/o Embarcadero Capital Partners LLC
1301 Shoreway Road, Suite 250
Belmont, California 94002-4151


Attention: Steve Folan and Eric Yopes
Tenant:
TiVo Inc.
2160 Gold Street San Jose, CA 95002
Lender:
Wells Fargo Bank, National Association
Commercial Real Estate Loan Administration
600 California Street, 17th Floor
San Francisco, CA 94108


Attention: Precilla Cavan
Loan #: 1010763



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.
6.3
Heirs, Successors and Assigns. Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

6.4
Headings. All article, section or other headings appearing in this Agreement are
for convenience of reference only and shall be disregarded in construing this
Agreement.

6.5
Counterparts. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

6.6
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

[Signatures follow on next page]



Page 4 of 4

--------------------------------------------------------------------------------

Loan No. 1010763



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.
 
“OWNER”
 
ECI FOUR GOLD STREET LLC,
a Delaware limited liability company
 
 
 
By: ECI Four GRE Gold Street LLC,
a Delaware limited liability company,
its sole member
 
 
 
By: Embarcadero Capital Investors Four LP,
a Delaware limited partnership
its managing member
 
 
 
By: ECP Four LLC
a Delaware limited liability company
its general Partner


By: /s/ Eric Yopes   
Name: Eric Yopes
Title: Manager
 
 
 
“LENDER”
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION


 
By: /s/ Jay Regenbey    
Name: Jay Regenbey   
Title: SVP   
 
 
 
“TENANT”
 
TIVO INC.,
a Delaware corporation
 
 
 
By: /s/ Naveen Chopra   
Name: Naveen Chopra   
Title: CFO   









(ALL SIGNATURES MUST BE ACKNOWLEDGED)



Page 5 of 5

--------------------------------------------------------------------------------

EXHIBIT A
Loan No. 1010763



DESCRIPTION OF PROPERTY
EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Attornment and Non-Disturbance Agreement dated as of November 14, 2013, executed
by ECI Four Gold Street LLC, a Delaware limited liability company, as “Owner” or
“Landlord”, TIVO INC., as “Tenant”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Lender”.
All the certain real property located in the City of San Jose, County of Santa
Clara, State of California, described as follows:
PARCEL ONE:
PARCEL 2, AS SHOWN ON THAT CERTAIN PARCEL MAP RECORDED SEPTEMBER 29, 1998 IN
BOOK 708 OF MAPS, PAGES 33, 34, 35, 36 AND 37, SANTA CLARA COUNTY RECORDS.
ALSO, THE PARCEL OF LAND DESCRIBED IN THE DIRECTOR'S DEED BY THE STATE OF
CALIFORNIA TO WIX/NSJ REAL ESTATE LIMITED PARTNERSHIP, RECORDED DECEMBER 23,
1999 AS INSTRUMENT NO. 15100977, OFFICIAL RECORDS.
ALSO, THE PARCEL OF LAND DESCRIBED IN THE DIRECTOR'S DEED BY THE STATE OF
CALIFORNIA TO WIX/NSJ REAL ESTATE LIMITED PARTNERSHIP, RECORDED DECEMBER 23,
1999 AS INSTRUMENT NO. 15100978, OFFICIAL RECORDS.
PARCEL TWO:
PARCEL C AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48,
RECORDS OF SANTA CLARA COUNTY.
PARCEL THREE:
PARCEL A AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48,
RECORDS OF SANTA CLARA COUNTY.
PARCEL FOUR:
PARCEL B AS SHOWN ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A
RESUBDIVISION OF PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
SEPTEMBER 29, 1998 IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS
CONVEYED IN THAT CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO.
15208783" FILED FOR RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48,
RECORDS OF SANTA CLARA COUNTY.
PARCEL FIVE:
EASEMENTS FOR CONSTRUCTION, MAINTENANCE, REPAIR, REPLACEMENT AND USE OF A STORM
DRAINAGE SYSTEM, TOGETHER WITH THE RIGHT TO ENTER UPON CERTAIN ADJOINING LAND
FOR SUCH PURPOSES, AND TEMPORARY EASEMENTS FOR CONSTRUCTION OF A STORM DRAINAGE
SYSTEM, AS RESERVED TO TRANS COUNTY TRANSPORT, A CALIFORNIA CORPORATION, AND
DESCRIBED IN THE GRANT DEED TO THE SANTA CLARA COUNTY TRANSIT DISTRICT RECORDED
SEPTEMBER 4, 1997 AS INSTRUMENT NO. 13843161, AND IN THE GRANT OF EASEMENT BY
SAID SANTA CLARA COUNTY TRANSIT DISTRICT RECORDED SEPTEMBER 4, 1997 AS
INSTRUMENT NO. 13843162, OFFICIAL RECORDS.
PARCEL SIX:

Page 6 of 6
USW 804053248.2

--------------------------------------------------------------------------------

EXHIBIT A
Loan No. 1010763



NON-EXCLUSIVE EASEMENT FOR PRIVATE STORM DRAINAGE ("P.S.D.E.") AS SHOWN AND
DELINEATED ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A RESUBDIVISION OF
PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON SEPTEMBER 29, 1998
IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS CONVEYED IN THAT
CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO. 15208783" FILED FOR
RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48, RECORDS OF
SANTA CLARA COUNTY.
PARCEL SEVEN:
NON-EXCLUSIVE EASEMENT FOR PRIVATE SANITARY SEWER ("P.S.S.E.") AS SHOWN AND
DELINEATED ON THAT CERTAIN MAP ENTITLED "PARCEL MAP, BEING A RESUBDIVISION OF
PARCEL 1 OF THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON SEPTEMBER 29, 1998
IN BOOK 708 OF MAPS, PAGES 33-37 AND THAT PARCEL OF LAND AS CONVEYED IN THAT
CERTAIN DOCUMENT RECORDED APRIL 10, 2000 INSTRUMENT NO. 15208783" FILED FOR
RECORD IN THE OFFICE OF THE RECORDER FOR THE COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA ON JANUARY 20, 2003 IN BOOK 757, PAGES 46, 47 AND 48, RECORDS OF
SANTA CLARA COUNTY.
APN: 015-34-081 (Affects portion of Parcel One); 015-34-083 (Affects portion of
Parcel One); 015-34-084 (Affects portion of Parcel One); 015-34-120 (Affects
Parcel Three); 015-34-121 (Affects portion of Parcel Four); 015-34-122 (Affects
portion of Parcel Four); 015-34-123 (Affects portion of Parcel Two) and
015-34-124 (Affects portion of Parcel Two)
ARBS: 015-34-022-04, 024, 024-05, 024-05-01, 024-06, 027, 027-01, 028, 028-01,
048, 049



Page 7 of 7
USW 804053248.2

--------------------------------------------------------------------------------

Loan No. 1010763





STATE OF CALIFORNIA
COUNTY OF Santa ClaraSS. 
On November 12, 2013 before me, (insert name and title of the officer),
personally appeared Naveen Chopra    , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal
Signature /s/ Mark Nishihara
My commission expires12/4/2014_.

Page 8 of 8
USW 804053248.2